59894: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 59894


Short Caption:ASPEN FINANCIAL SERV'S., INC. VS. DIST. CT. (GENTRY)Classification:Original Proceeding - Civil - Other


Related Case(s):59851


Lower Court Case(s):Clark Co. - Eighth Judicial District - A587791Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Disqualifications:PickeringPanel Assigned:
					En Banc
					


Replacement:None for Justice Pickering


To SP/Judge:SP Status:


Oral Argument:06/04/2013 at 11:30 AMOral Argument Location:Regional Justice Center


Submission Date:06/04/2013How Submitted:After Oral Argument





+
						Party Information
					


RoleParty NameRepresented By


Amicus CuriaeNevada Press AssociationMargaret A. McLetchie
							(Langford McLetchie LLC)
						


Amicus CuriaeStephens Media, LLCMargaret A. McLetchie
							(Langford McLetchie LLC)
						


PetitionerAspen Financial Services, Inc.John R. Bailey
							(Bailey Kennedy)
						Joseph A. Liebman
							(Bailey Kennedy)
						


PetitionerAspen Financial Services, LLCJohn R. Bailey
							(Bailey Kennedy)
						Joseph A. Liebman
							(Bailey Kennedy)
						


PetitionerJeffrey B. GuinnJohn R. Bailey
							(Bailey Kennedy)
						Joseph A. Liebman
							(Bailey Kennedy)
						


Real Party in InterestDana GentryDonald J. Campbell
							(Campbell & Williams)
						


RespondentAllan R. Earl


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark



13-35855: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


12/22/2011Filing FeeE-Payment $250.00 from John R. Bailey.


12/22/2011Petition/WritFiled Petition for Extraordinary Writ Relief.11-39378




12/22/2011AppendixFiled Appendix to Petition for Writ  - Volume 1.11-39382




12/22/2011AppendixFiled Appendix to Petition for Writ  - Volume 2.11-39383




12/22/2011AppendixFiled Appendix to Petition for Writ  - Volume 3.11-39388




03/06/2012Order/ProceduralFiled Order/Answer Writ Petition. Answer due:  30 days.12-07205




03/30/2012Petition/WritFiled Respondent Dana Gentry's Answer to Petitioners' Request For Extraordinary Writ Relief.12-10166




04/17/2012Petition/WritFiled Petitioners' Reply in Support of their Petition for Extraordinary Writ Relief.12-12194




04/26/2012MotionFiled Motion. Request to Participate as Amici Curiae in Case No. 59894.12-13228




06/08/2012Order/ProceduralFiled Order Granting Request for Invitation to Participate as Amici Curiae. Stephens Media LLC and the Nevada Press Association shall file and serve their brief within ten days from the date of this order. Thereafter, the parties may file and serve any response within five days of service of the amicus brief.12-18142




06/11/2012MotionFiled Amended Request to Participate as Amicus.12-18349




06/12/2012OtherJustice Kristina Pickering disqualified from participation in this matter. Disqualification Reason: Lawyers and Judges.


06/19/2012Order/ProceduralFiled Order Granting Amended Request for Invitation to Participate as Amicus Curiae. On June 8, 2012, this court granted a request by Stephens Media LLC and the Nevada Press Association for an invitation to participate as amicus curiae and file an amicus brief in this matter.  These parties have now filed an amended request, along with the Reporters Committee for Freedom of the Press and the American Civil Liberties Union of Nevada, seeking this court's permission to allow the Reporters Committee for Freedom of the Press and the American Civil Liberties Union of Nevada to join in the amicus brief being prepared by Stephens Media LLC and the Nevada Press Association. Having considered the request, we grant it.12-19278




06/22/2012MotionFiled Second Amended Request for Permission to File Amicus.12-19749




06/25/2012BriefReceived  Brief of Amici Curiae in Support of Real Parties in Interest's Opposition to Petition for Writ of Mandamus and Supporting Denial of the Extraordianry Relief Requested by Petitioners (via E-Flex). (FILED PER ORDER OF 9/21/12).


06/26/2012Notice/IncomingFiled Errata for Amicus Brief with Amended Amicus Brief attached.12-19976




09/21/2012Order/ProceduralFiled Order Granting Second Amended Request for Permission to File Amicus. We direct the clerk of this court to file the brief of amici curiae, provisionally received on June 25, 2012. Fn1[The errata to the amicus brief, making minor corrections to the brief, was filed on June 26, 2012, and will be considered by this court as appropriate in resolving the writ petition.]12-30025




09/21/2012BriefFiled Brief of Amici Curiae in Support of Real Party in Interest's Opposition to Petition for Writ of Mandamus and Supporting Denial of the ExtraOrdianry Relief Requested by Petitioners.12-30027




09/25/2012BriefFiled Petitioners' Response to Amended Brief of Amici Curiae.12-30234




10/15/2012Order/ProceduralFiled Order Scheduling Oral Argument. The clerk of this court is directed to schedule this matter for oral argument before the en banc court on the next available calendar.12-32600




11/21/2012Notice/OutgoingIssued Notice Scheduling Oral Argument. Oral argument is scheduled for Tuesday, January 8, 2013, @ 1:30 p.m. in Carson City. Argument shall be limited to 30 minutes.12-37033




11/26/2012Notice/IncomingFiled Notice from Joyce Kotnik-Klevins with KSNV Las Vegas regarding permission to video tape oral argument.12-37113




12/21/2012Notice/OutgoingIssued Oral Argument Reminder Notice.12-40462




12/28/2012Notice/IncomingFiled Notice of Appearance at Oral Argument. (John R. Bailey of Bailey Kennedy).12-41179




12/31/2012MotionFiled Motion to Participate in Oral Argument.12-41233




12/31/2012MotionFiled Stipulation to Continue Oral Argument.12-41247




12/31/2012Order/ProceduralFiled Order Approving Stipulation. The oral argument currently scheduled for January 8, 2013, at 1:30 p.m. is hereby vacated. The parties shall file a status report within 45 days. The motion by amicus to participate at oral argument and the request for media coverage of the argument are denied.12-41276




02/19/2013Notice/IncomingFiled Status Report Pursuant to the Nevada Supreme Court's December 31, 2012 Order.13-05189




04/05/2013Notice/OutgoingIssued Notice Scheduling Oral Argument.  Oral Argument is scheduled for Tuesday, June 4, 2013, @ 11:30 a.m. in Las Vegas.  Argument shall be limited to 30 minutes.13-10010




05/09/2013Notice/IncomingFiled Notice from Joyce Kotnik-Klevins with KSNV Las Vegas regarding permission to video tape oral argument.13-13787




05/21/2013Notice/OutgoingIssued Oral Argument Reminder Notice.13-14919




05/28/2013Order/ProceduralFiled Order Granting Motion. A request having been made seeking access to the Supeme Court of Nevada for the purpose of photographic or electronic coverage of the hearing to be held June 4, 2013, at 11:30 a.m. Permission is granted for photographic or electronic media coverage of the foresaid matter. Joyce Kotnik-Klevins of KSNV is designated as pool coordinator for purposes and coordinating the orderly coverage of such proceedings by all participants.13-15646




06/04/2013Case Status UpdateOral argument held this day. Case submitted for decision.  Before the En Banc Court.


11/27/2013Opinion/DispositionalFiled Authored Opinion. "Petition denied." Before the Court EN BANC. Author: Douglas, J. Majority: Douglas/Gibbons/Hardesty/Parraguirre/Cherry/Saitta. Fn1[The Honorable Kristina Pickering, Chief Justice, voluntarily recused herself from participation in the decision of this matter.] 129 Nev. Adv. Opn. No. 93. EN BANC13-35855




12/23/2013RemittiturIssued Notice in Lieu of Remittitur13-38957




12/23/2013Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed